DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendments and remarks submitted 01/05/2021 have been entered and considered, but are not found convincing. Claims 1, 9 and 17 have been amended. In summary, claims 1-20 are pending in the application. Applicant’s amendments have necessitated the new grounds of rejection set forth herein; accordingly, this action is made final.
Response to Arguments
Claim Rejections - 35 U.S.C. 103
Applicant's arguments filed with respect to independent claims 1, 9 and 17 have been fully considered but are moot because the rejection has been modified to address a newly added limitations. The Examiner relies on Ren and Vesely for argues limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-2, 9-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Raghoebardajal et al, U.S Patent Application Publication No. 2016/0366392 (“Raghoebardajal”) in view of Yu at al,  U.S Patent Application Publication No. 20160150950 (“Yu”) further in view of Ren at al, U.S Patent Application Publication No.  20160183779 (“Ren”) further in view of Vesely et al, U.S Patent Application Publication No. 20110187706 (“Vesely”)
Regarding independent claim 1, Raghoebardajal teaches a virtual reality content display method performed at a computing device having one or more processors(¶0122 “…In FIG. 27, the camera 1100 comprises a lens arrangement 1110, an image sensor 1120 arranged to receive light through the lens arrangement 1110 and convert the light into an image signal, a position, orientation and/or motion detector 1130, which may be of the types discussed above in connection with detecting the HMD's position, orientation and/or motion, and a processor 1140 operable to carry  and memory storing programs to be executed by the one or more processors (¶0216 “In so far as embodiments of the disclosure have been described as being implemented, at least in part, by software-controlled data processing apparatus, it will be appreciated that a non-transitory machine-readable medium carrying such software, such as an optical disk, a magnetic disk, semiconductor memory or the like, is also considered to represent an embodiment of the present disclosure.”), the method comprising:
receiving a video stream including a sequence of video frames (“¶0059  “Accordingly, the arrangement of FIG. 1 provides an example of a head-mountable display system comprising a frame to be mounted onto an observer's head, the frame defining one or two eye display positions which, in use, are positioned in front of a respective eye of the observer and a display element mounted with respect to each of the eye display positions, the display element providing a virtual image of a video display of a video signal from a video signal source to that eye of the observer.”);
obtaining a video frame to be displayed from the video stream (¶0146-0147 “FIGS. 33 and 34 schematically illustrate respective different field of view (FOV) versions of an image. [0147] The underlying principle behind the system which will now be described involving multiple FOV versions of an image is that many images, particularly in the context of videogames, have a point or region of main interest.”);
identifying a preset key information area in the video frame (¶0149 “Another version, such as that shown in FIG. 34, has a lower or smaller FOV so not all of the 
rendering the video frame on an imaging panel, to form a virtual reality content image for display ([0062] Referring to FIG. 3, the display element 150 generates a displayed image which is (in this example) refracted by the optical elements 160 (shown schematically as a convex lens but which could include compound lenses or other elements) so as to generate a virtual image 170 which appears to the user to be larger than and significantly further away than the real image generated by the display element 150. As an example, the virtual image may have an apparent image size (image diagonal) of more than 1 m and may be disposed at a distance of more than 1 m from the user's eye (or from the frame of the HMD). In general terms, depending on the purpose of the HMD, it is desirable to have the virtual image disposed a significant distance from the user. For example, if the HMD is for viewing movies or the like, it is desirable that the user's eyes are relaxed during such viewing, which requires a distance (to the virtual image) of at least several metres. In FIG. 3, solid lines (such as the line 180) are used to denote real optical rays, whereas broken lines (such as the line 190) are used to denote virtual rays.” where display element is considered as an image panel; ¶[0149] Another version, such as that shown in FIG. 34, has a lower or smaller ; 
determining that the preset key information area is being viewed by a user along a line of sight direction (¶0149 “Another version, such as that shown in FIG. 34, has a lower or smaller FOV so not all of the originally rendered image is included. Instead, a region of interest is represented. In the example of FIG. 34, the region of ; and 
in accordance with the determination, generating an instance of the preset key information area from the preset key information area in the video frame (¶0153-1055 This insertion of image content is illustrated schematically in FIG. 35, in which a broken line 1700 indicates the original boundary of the low FOV image of FIG. 34. At a basic level, image content inside the boundary 1700 could be provided from the low FOV image and image content outside the boundary 1700 could be provided from the high FOV image [0154] But in a more sophisticated arrangement, in order to avoid an abrupt transition in image quality at the boundary 1700, a border region is defined between the boundary 1700 and a border outline 1710 which lies inside the boundary 1700. In the border region the two images are mixed in proportions which vary between the outline 1710 and the boundary 1700 so that at the outline 1710, the composite image of FIG. 35 is derived entirely from the low FOV image of FIG. 34, at the boundary 1700 the composite image is derived entirely from the high FOV image of FIG. 33, and in between the outline 1710 and the boundary 1700, the proportions of the two images vary with distance between the outline 1710 and the boundary 1700, for example as a linear variation. This provides a smoother transition between portions of the composite image 35 derived from the two contributing images” where region 1700, 1720 or 1710 is considered as instance of the preset key information); and 
displaying the generated instance of the preset key information area at a position closer to the user along the line of sight direction (¶0152 “ FIG. 35 schematically illustrates a combination of a high FOV image and a low FOV image. Here, either the image of FIG. 34 or the image of FIG. 33 (or both) is scaled so as to equalise the scale of the images of FIG. 33 and FIG. 34. For example, if the low FOV the preset key information area at a position closer to the user along the line of sight direction when the preset key information area is being viewed by a user along a line of sight direction).. Raghoebardajal is understood to be silent on the remaining limitations of claim 1.
Raghoebardajal teaches at the central region, the image content of the high FOV representation is replaced by corresponding image content of the low FOV representation but does not teaches if high FOV representation and low FOV representation is related to closer to the user along the line of sight direction. 
Yu teaches the target imaging of the gazed object appears larger when viewing distance from gazed object to the eye of the user is small and the target imaging of the gazed object appears small when viewing distance from gazed object to the eye of the 
Raghoebardajal teaches at the central region, the image content of the high FOV representation is replaced by corresponding image content of the low FOV representation. Yu teaches the target imaging of the gazed object appears larger when viewing distance from gazed object to the eye of the user is small which mean closer to user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify generating multiple representations, the high field of view representation and the low field of view representation each comprise a region of interest of Raghoebardaja with displaying size of image depend to the viewing distance from the gazed image to the eye as seen in Yu because this modification would change a size of target imaging of the gazed object ( abstract of Yu). Raghoebardajal and Yu are understand to be silent on the remaining limitations of claim 1.
In the same field of view, Ren teaches  generating an instance of the preset key information area from the preset key information area in the video frame (¶0049 “…Based on the identified area of interest in the lower resolution images, the computing device 160 can be configured to identify the corresponding location in the higher resolution images. The higher resolution images can be used to generate the graphical overlay 210. For example, the computing device 160 can perform a digital zoom on the high resolution image to generate a magnified image of the area of interest for the graphical overlay 210.”; ¶0058 “ The method 1400 can include, at step 1430, generating a graphical overlay 210. The graphical overlay 210 can include a magnified image of the area of the interest. The method 1400 can include, at step 1440, outputting the graphical overlay 210 to the display device 172.”): and 
displaying the generated instance of the preset key information area at a position closer to the user along the line of sight direction while maintaining the display of the video frame including the preset key information area on the imaging panel (¶0054 as shown in at least Fig. 6B, Fig. 17 “…..The computing device 260 can provide a two-dimensional or three-dimensional display of the surgical field 122 and/or the graphical overlay 210 to a wearable device, such as an optical head-mounted display, smartglasses (e.g., Google Glass), etc. The computing device 160 receives data from the imaging device(s) 152, determines the area of interest, and then outputs a composite video stream to the 3D display/projector, in which both the original field of view and a magnified view of the area of interest are included”; ¶0058 “The method 1400 can include, at step 1430, generating a graphical overlay 210. The graphical overlay 210 can include a magnified image of the area of the interest. The method 1400 can include, at step 1440, outputting the graphical overlay 210 to the display device 172. The display device 172 can be in communication with the surgical  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify generating multiple representations, the high field of view representation and the low field of view representation each comprise a region of interest of Raghoebardaja and displaying size of image depend to the viewing distance from the gazed image to the eye of  Yu with displaying the magnified image of an area of interest (graphical overlay) over the image the field of view including the area of interest as seen in Ren because this modification would outputting the graphical overlay to a display device such that the graphical overlay is positioned over a  original field of view (¶0054 of Ren). Raghoebardaja, Yu and Ren are understood to be silent on the remaining limitations of claim 1. 
In the same field of endeavor, Vesely teaches displaying virtual image at a position in front of the imaging panel and closer to the user along the line of sight direction (¶0008 “ At least a portion of the 3D scene may be presented in "open space" in front of or otherwise outside of the at least one display. Thus, as indicated above, at least a portion of the 3D scene may appear as a hologram above the surface of the display.”;  ¶0072 “ FIG. 5A also illustrates a plane 555, called the comfort plane. The comfort plane 555 is one of six planes that define the open space volume 553, and of these planes it is closest to the viewpoint 551 and parallel to the reference plane 556. The comfort plane (or near plane) 555 is appropriately named because its location within the pyramid determines the user's personal comfort, e.g., how his eyes, head, body, etc. are situated while viewing and interacting with simulations. The user can adjust the location of the comfort plane 555 based on his personal visual comfort through a "comfort plane adjustment" procedure, where the user can adjust the position or closeness of the plane 555. This procedure may provide the user with various 3D scenes within the open space volume 553 and may enable him to adjust the location of the comfort plane 555 within the pyramid relative to the reference plane 556. When the user is satisfied and completes the procedure, the location of the comfort plane 555 may be saved in the user's personal profiles. Other planes, such as the bottom plane may be adjusted similarly.”; ¶0106 as shown in Fig. 11 “ In the embodiment shown, this projected virtual display 1162 is presented stereoscopically as a left-right image pair, such that when viewed by the user at the eyepoint 1070 with both eyes, it is perceived as extending out from the surface of the display 150B. However, the virtual display 1162 may be presented in a manner such that it appears behind the display 150B, in front of the display 150B, and/or at one of many angles and orientations. These setting may be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify generating multiple representations, the high field of view representation and the low field of view representation each comprise a region of interest of Raghoebardaja and displaying size of image depend to the viewing distance from the gazed image to the eye of  Yu and displaying the magnified image of an area of interest (graphical overlay as considered as a virtual image) over the image the field of view including the area of interest of Ren with displaying virtual image in front of the display as seen Vesely because this modification would present 3D image above the surface of the display (¶0008 of Vesely).
 Thus, the combination of Raghoebardaja, Yu, Ren and Vesely teaches a virtual reality content display method performed at a computing device having one or more processors and memory storing programs to be executed by the one or more processors, the method comprising: receiving a video stream including a sequence of video frames; obtaining a video frame to be displayed from the video stream; identifying a preset key information area in the video frame; rendering the video frame on an imaging panel, to form a virtual reality content image for display; determining that the preset key information area is being viewed by a user along a line of sight direction: and in accordance with the determination, generating an instance of the preset key information area from the preset key information area in the video frame: and displaying the generated instance of the preset key information area at a position in front of the imaging panel and closer to the user along the line of sight direction while maintaining the display of the video frame including the preset key information area on the imaging panel.
Regarding claim 2, Raghoebardaja, Yu, Ren and Vesely teach the method according to claim 1, wherein the step of identifying a preset key information area in the video frame comprises: obtaining markup information for marking the preset key information area from the video stream; and obtaining the marked preset key information area from the video frame according to the markup information ¶0149] …..”For example, a video commercial may have associated metadata defining an image location of a product of interest. Or, in the case of an HMD, eye tracking may be used to detect which part of the image the user is currently looking at, such that the identified part of the image (whatever image material or content it contains) is treated as the region of interest. A default might be that the region of interest is a centrally located region of the higher FOV image” where detect which part of the image the user is currently looking at is considered obtaining markup information for making the preset key information area and the identified part of the image (whatever image material or content it contains) is considered as obtaining the marked preset key information area).
Regarding independent claim 9, Raghoebardajal teaches a computing device comprising one or more processors, memory coupled to the one or more processors  (¶0122 “…In FIG. 27, the camera 1100 comprises a lens arrangement 1110, an image sensor 1120 arranged to receive light through the lens arrangement 1110 and convert the light into an image signal, a position, orientation and/or motion and a plurality of programs stored in the memory that, when executed by the one or more processors (¶0216 “In so far as embodiments of the disclosure have been described as being implemented, at least in part, by software-controlled data processing apparatus, it will be appreciated that a non-transitory machine-readable medium carrying such software, such as an optical disk, a magnetic disk, semiconductor memory or the like, is also considered to represent an embodiment of the present disclosure.”), cause the computing device to perform a plurality of operations comprising: Remaining of claim 9 is similar in scope to claim 1, and therefore rejected under the same rationale.
Regarding claim 10, Raghoebardaja, Yu, Ren and Vesely teach the computing device according to claim 9, Remaining of claim 10is similar in scope to claim 2, and therefore rejected under the same rationale.
Regarding independent claim 17, Raghoebardajal teaches a non-transitory computer readable storage medium storing a plurality of machine readable instructions in connection with a computing device having one or more processors, wherein the plurality of machine readable instructions, when executed by the one or more processors (¶0122 “…In FIG. 27, the camera 1100 comprises a lens arrangement 1110, an image sensor 1120 arranged to receive light through the lens arrangement 1110 and convert the light into an image signal, a ¶0216 “In so far as embodiments of the disclosure have been described as being implemented, at least in part, by software-controlled data processing apparatus, it will be appreciated that a non-transitory machine-readable medium carrying such software, such as an optical disk, a magnetic disk, semiconductor memory or the like, is also considered to represent an embodiment of the present disclosure.”), cause the terminal to perform a plurality of operations including: Remaining of claim 17 is similar in scope to claim 1, and therefore rejected under the same rationale.
Regarding claim 18, Raghoebardaja, Yu, Ren and Vesely teach the non-transitory computer readable storage medium according to claim 17, Remaining of claim 18 is similar in scope to claim 2, and therefore rejected under the same rationale.
2.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Raghoebardajal et al, U.S Patent Application Publication No. 2016/0366392 (“Raghoebardajal”) in view of Yu at al,  U.S Patent Application Publication No. 20160150950 (“Yu”) further in view of Ren at al, U.S Patent Application Publication No.  20160183779 (“Ren”) further in view of Vesely et al, U.S Patent Application Publication No. 20110187706 (“Vesely”) further in view of Deng et al, U.S Patent Application Publication No. 20150063632 (“Deng”)
the method according to claim 2, wherein the markup information comprises a position of the preset key information area in the virtual reality content frame (¶0149] …..”For example, a video commercial may have associated metadata defining an image location of a product of interest. Or, in the case of an HMD, eye tracking may be used to detect which part of the image the user is currently looking at, such that the identified part of the image (whatever image material or content it contains) is treated as the region of interest. A default might be that the region of interest is a centrally located region of the higher FOV image” where detect which part of the image the user is currently looking at is considered obtaining markup information for making the preset key information area) R Raghoebardaja, Yu, Ren and Vesely is understood to be silent on the remaining limitations of claim 3.
In the same field of endeavor, Deng teaches wherein the markup information comprises a position of the preset key information area in the virtual reality content frame and size information of the preset key information area (¶0106 “After defining an initial reference value in step 630, the method 600 may move to step 640 wherein the initial size and location of the region of interest 310 are determined. The initial size may include, for example, the height and width of a rectangular region 310. The initial location may include, for example, coordinates of a central point of the region 310. In some embodiments, the location of the region 310 is given in X and Y coordinates, where X represents a horizontal coordinate and Y represents a vertical coordinate, for example, of the frame 300. As mentioned, it is understood that size and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify generating multiple representations, the high field of view representation and the low field of view representation each comprise a region of interest of Raghoebardaja and displaying size of image depend to the viewing distance from the gazed image to the eye of  Yu and displaying the magnified image of an area of interest (graphical overlay) over the image the field of view including the area of interest of Ren and displaying virtual image in front of the display of Vesely with determine location and size of ROI as seen in Deng  because this modification would tracking position for the tracking system (¶0107 of Deng).
Thus, the combination of Raghoebardaja, Yu, Ren, Vesely and Deng teach wherein the markup information comprises a position of the preset key information area in the virtual reality content frame and size information of the preset key information area.
Regarding claim 11, Raghoebardaja, Yu, Ren and Vesely teach the computing device according to claim 10, Remaining of claim 11 is similar in scope to claim 3, and therefore rejected under the same rationale.
3.	Claims 4-6, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Raghoebardajal et al, U.S Patent Application Publication No. 2016/0366392 (“Raghoebardajal”) in view of Yu at al,  U.S Patent Application Publication No. 20160150950 (“Yu”) further in view of Ren at al, U.S Patent Application Publication No.  Behavior Research Methods, Instruments, & Computers 34.4 (2002): 573-591. (“Duchowski”) further in view of Scratchapixel, NPL, “3D Viewing the Pinhole Camera Model (Implementing a Virtual Pinhole Camera)” posted Jan 19. 2015, https://www.scratchapixel.com/lessons/3d-basic-rendering/3d-viewing-pinhole-camera/implementing-virtual-pinhole-camera (“Scratchapixel”)
Regarding claim 4, Raghoebardaja, Yu, Ren and Vesely teach the method according to claim 2, wherein the step of determining that a user is viewing the preset key information area comprises: determining a display area of the preset key information area on the imaging panel according to the markup information (¶0149] Another version, such as that shown in FIG. 34, has a lower or smaller FOV so not all of the originally rendered image is included. Instead, a region of interest is represented. In the example of FIG. 34, the region of interest relates to the cabin and fuselage of the helicopter but in general terms, in a videogame situation, the region of interest would normally relate to a region surrounding the player's character in the videogame or, in the case of a "first person viewpoint" videogame, the region surrounding the most significant or currently most dangerous enemy by (for example) a predetermined margin distance. Other systems (apart from videogames) may also have a region of interest which is identifiable in an automated fashion. For example, a video commercial may have associated metadata defining an image location of a product of interest. Or, in the case of an HMD, eye tracking may be used to detect which part of the image the user is currently looking at, such that the identified part of the image 
In the same field of endeavor, Duchowski teaches determining a display area of the preset key information area on the imaging panel according to the markup information (see section Eye Tracker Coordinate Mapping. “Several processing steps are required to accurately calculate the user’s gaze within the environment. Once the gaze direction has been obtained, the resultant gaze vector is used to identify fixated regions in the environment by first calculating the gaze/environment intersection points and then applying signal analysis techniques to identify fixations….To obtain the extents of the application window in the eye tracker’s reference frame, the application window’s corners are measured with the eye tracker’s cursor. These window extents are then used in the linear mapping equation. Figure 4 illustrates an example of a 600 x450 application window as it would appear on the eye tracker scene monitor);
the virtual collision body wrapping the display area of the preset key information area; projecting a ray along a user's line of sight direction; and  031384-5865-US29confirming that the user is viewing the preset key information area when it is determined that the ray collides with the virtual collision body (see section Calculating Gaze Intersection Points, “……Each gaze/polygon intersection point is found on the closest polygon to the viewer intersecting the gaze ray, assuming all polygons are opaque. This polygon is found by testing all polygons in the scene for intersection with the gaze ray.  To find the intersection point g of the gaze ray with the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify generating multiple representations, the high field of view representation and the low field of view representation each comprise a region of interest of Raghoebardaja and displaying size of image depend to the viewing distance from the gazed image to the eye of  Yu and displaying the magnified image of an area of interest (graphical overlay) over the image the field of view including the area of interest of Ren and displaying virtual image in front of the display of Vesely with calculating the gaze ray intersections with all scene polygons as seen in Duchowski because this modification would determine if the point lies inside the scene polygons (see section Calculating Gaze Intersection Points of 
In the same field of endeavor, Scratchapixel teaches setting a virtual collision body at a position of the display area of the preset key information area, the virtual collision body wrapping the display area of the preset key information area ( see section, where Shall the Canvas/Screen Be? “In CG, once the viewing frustum is defined, we then need to define where is the virtual image plane going to be. Mathematically though the canvas can be anywhere we want along the line of sight, as long as the surface on which we project the image onto, is contained with the viewing frustum as shown in figure 1; it can be anywhere between the apex of the pyramid (obviously not the apex itself) and its base (which is defined by the far clipping plane) or even further if we wanted to. When the distance between the eye and the image plane is equal to 1, it is convient because it simplifies the equations to compute the coordinates of a point projected on the canvas. However if we were making that choice, we wouldn't have the opportunity to study the generic (and slightly more complex) case in which the distance to the canvas is arbitrary. And since our goal on Scratchapixel is to learn how things work rather than making our life easier, let's skip this option and choose the generic case instead. For now, we decided to position the canvas at the near clipping plane.”); 
projecting a ray from the virtual camera along a user's line of sight direction; and  031384-5865-US29confirming that the user is viewing the preset key information area when it is determined that the ray collides with the virtual collision body ( section What Will our Program Do, “…. Remember that when a 3D point is projected onto the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify generating multiple representations, the high field of view representation and the low field of view representation each comprise a region of interest of Raghoebardaja and displaying size of image depend to the viewing distance from the gazed image to the eye of  Yu and displaying the magnified image of an area of interest (graphical overlay) over the image the field of view including the area of interest of Ren and displaying virtual image in front of the display of Vesely and calculating the gaze ray intersections with all scene polygons as seen in Duchowski with setting a virtual collision body at a position of the display area and projects points onto the image plane as seen in Scratchapixel because this modification would find out if the point is visible in the camera's view or not (section What Will our Program Do of Scratchapixel)
Thus, the combination of Raghoebardaja, Yu, Ren, Vesely, Duchowski and Scratchapixel teaches determining a display area of the preset key information area on the imaging panel according to the markup information; setting a virtual collision body at a position of the display area of the preset key information area, the virtual collision body wrapping the display area of the preset key information area; projecting a ray from the virtual camera along a user's line of sight direction; and  031384-5865-US29confirming that the user is viewing the preset key information area when it is determined that the ray collides with the virtual collision body.
the method according to claim 4, wherein the step of setting a virtual collision body at a position of the display area of the preset key information area, the virtual collision body wrapping the display area of the preset key information area comprises: setting a virtual space body at a virtual spatial position where the display area of the preset key information area is located, to wrap at least a part of the display area of the preset key information area (Gaze Vector Calculation of Duchowski “…To enable collection of fixated points in the environment, it is necessary to calculate the intersection of the user’s gaze with the environmental polygons. To calculate gaze direction the gaze point is expressed parametrically as a point on a ray with origin…., with the ray emanating along a vector scaled by parameter s.”; see section, where Shall the Canvas/Screen Be? of Scratchapixel “In CG, once the viewing frustum is defined, we then need to define where is the virtual image plane going to be. Mathematically though the canvas can be anywhere we want along the line of sight, as long as the surface on which we project the image onto, is contained with the viewing frustum as shown in figure 1; it can be anywhere between the apex of the pyramid (obviously not the apex itself) and its base (which is defined by the far clipping plane) or even further if we wanted to. When the distance between the eye and the image plane is equal to 1, it is convient because it simplifies the equations to compute the coordinates of a point projected on the canvas. However if we were making that choice, we wouldn't have the opportunity to study the generic (and slightly more complex) case in which the distance to the canvas is arbitrary. And since our goal on Scratchapixel is to learn how things work rather than 
Regarding claim 6, Raghoebardaja, Yu, Ren, Vesely, Duchowski and Scratchapixel teach the method according to claim 4, wherein the virtual camera comprises two virtual cameras, a ray is separately projected from the two virtual cameras, and the ray collides with the virtual collision body when either of the two rays projected by the two virtual cameras collides with the collision body (Gaze Vector Calculation as shown in Fig. 5 of Duchowsk, “To enable collection of fixated points in the environment, it is necessary to calculate the intersection of the user’s gaze with the environmental polygons. To calculate gaze direction the gaze point is expressed parametrically as a point on a ray with origin (xh, yh, zh), with the ray emanating along a vector scaled by parameter s.”; section What Will our Program Do of Scratchapixel, “…. Remember that when a 3D point is projected onto the image plane, we need to test the projected point x- and y-coordinates against the canvas coordinates to find out if the point is visible in the camera's view or not. The point can only be visible if it lies within the canvas limits …Note that in almost every cases we want the canvas to be centred around the canvas coordinate system origin (figure 2, 3 and 4). This is not always or doesn't have to be the case. Stereo camera setup for example requires the canvas to be slightly shifted to the left or to the right of the coordinate system origin. In this lesson, we will always assume that the canvas is centred about the image plane coordinate system origin.”) In addition, the same motivation is used as the rejection for claim 4.
the computing device according to claim 10, wherein the operation of determining that a user is viewing the preset key information area comprises: Remaining of claim 12 is similar in scope to claim 4, and therefore rejected under the same rationale.
Regarding claim 13, Raghoebardaja, Yu, Ren,  Vesely, Duchowski and Scratchapixel teach the computing device according to claim 12,  Remaining of claim 13 is similar in scope to claim 5, and therefore rejected under the same rationale.
Regarding claim 14, Raghoebardaja, Yu, Ren , Vesely, Duchowski and Scratchapixel teach the computing device according to claim 12, Remaining of claim 14 is similar in scope to claim 6, and therefore rejected under the same rationale.
4.	Claims 7, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Raghoebardajal et al, U.S Patent Application Publication No. 2016/0366392 (“Raghoebardajal”) in view of Yu at al,  U.S Patent Application Publication No. 20160150950 (“Yu”) further in view of Ren at al, U.S Patent Application Publication No.  20160183779 (“Ren”) further in view of Vesely et al, U.S Patent Application Publication No. 20110187706 (“Vesely”) further in view of Sato, Tomokazu, Koshizawa Hiroyuki, and Naokazu Yokoya. "Omnidirectional free-viewpoint rendering using a deformable 3-d mesh model." (2009). (“Sato”) further in view of Bouazizi et al, U.S Patent Application Publication No. 20150022645 (“Bouazizi”)
Regarding claim 7, Raghoebardaja, Yu, Ren and Vesely teach the method according to claim 1, wherein the step of displaying the preset key information area at a position closer to the user along the line of sight direction comprises: when it is determined that the user is viewing the preset key information area ¶0149 of Raghoebardaja “Another version, such as that shown in FIG. 34, has a lower or smaller FOV so not all of the originally rendered image is included. Instead, a region of interest is represented. In the example of FIG. 34, the region of interest relates to the cabin and fuselage of the helicopter but in general terms, in a videogame situation, the region of interest would normally relate to a region surrounding the player's character in the videogame or, in the case of a "first person viewpoint" videogame, the region surrounding the most significant or currently most dangerous enemy by (for example) a predetermined margin distance. Other systems (apart from videogames) may also have a region of interest which is identifiable in an automated fashion. For example, a video commercial may have associated metadata defining an image location of a product of interest. Or, in the case of an HMD, eye tracking may be used to detect which part of the image the user is currently looking at, such that the identified part of the image (whatever image material or content it contains) is treated as the region of interest. A default might be that the region of interest is a centrally located region of the higher FOV image ¶0152 “ FIG. 35 schematically illustrates a combination of a high FOV image and a low FOV image. Here, either the image of FIG. 34 or the image of FIG. 33 (or both) is scaled so as to equalise the scale of the images of FIG. 33 and FIG. 34. For example, if the low FOV image (FIG. 34) encompasses 50% in each linear direction of the extent of the high FOV image (FIG. 33), then an example scaling operation applies to the image of FIG. 34 is by a factor of 50% in each linear direction. In the particular example shown, the aim is that one or both of the images is scaled so that the helicopter is the same size in the two images. This then allows image content from the low FOV image to be inserted into the wider FOV but lower resolution view of the high 
In the same field of endeavor, Sato teaches setting a render mesh at a position that is located between the imaging panel and the virtual camera and whose distance with the virtual camera is a preset value (2.2 Generation of view-dependent 3-D model “As shown in Fig. 2, before beginning the rendering stage, a 3-D mesh model is initially placed in front of the virtual viewpoint as a plane model whose distance from the virtual viewpoint is F and which is parallel to the image plane of the virtual camera.”); and rendering the render mesh when it is determined that the user is viewing the preset key information area (2.2.2 Selection of depth map, “As described above, the energy is computed on the basis of the depth maps of the original viewpoints. In the proposed method, as shown in Fig. 4, the depth maps used for computing the energy i E are selected based on the distance between the original viewpoint ij c and the ray i r that connects the virtual viewpoint v and the vertex i p . Concretely, first, the Euclidian distance ij l from the ray i r to the original viewpoint ij c is computed for each j . The top N nearer original viewpoints ( , , , ) i1 i2 iN c c 􀀢 c from the ray i r and their associated depth maps are then selected based on the distance l . These viewpoints are selected on the basis of the idea that there are fewer occluders between these viewpoints and the vertex i p than there are in the case of the other viewpoints. Images of the viewpoints selected in this process are also used in the texture selection process with the same reason”)

In the same field of endeavor, Bouazizi teaches setting a render mesh at a position that is located between the imaging panel and the virtual camera (¶0021-0022 as show in Fig. 10A and 10B “ FIG. 10A shows an example illustration of a plane overlay model for one plane plus offset presentation type defined by Blu-ray.RTM. where the 3D display surface 1001 forms the one plane and the 3D subtitle box 1003a and the 3D menu box 1005a are flat boxes and their positions 1007 and 1009 with respect to the 3D display 1001 are defined by a so-called "offset value", which is related to the disparity.  [0022] In the one plane plus offset presentation type defined by Blu-ray.RTM. a user can see flat objects 1003a, 1005a at the distances 1007 and 1009 from 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify generating multiple representations, the high field of view representation and the low field of view representation each comprise a region of interest of Raghoebardaja and displaying size of image depend to the viewing distance from the gazed image to the eye of  Yu and displaying the magnified image of an area of interest (graphical overlay) over the image the field of view including the area of interest of Ren and displaying virtual image in front of the display of Vesely and placing a 3D mesh in front of a virtual viewpoint as seen Sato with place a plane between screen and user as seen in Bouazizi  because this modification would see objects at different the distances from the screen (¶0022 of Bouazizi)
Thus the combination of Raghoebardaja, Yu, Ren, Vesely, Sato and Bouazizi teaches setting a render mesh at a position that is located between the imaging panel and the virtual camera and whose distance with the virtual camera is a preset value; and rendering the render mesh when it is determined that the user is viewing the preset key information area.
Regarding claim 15, Raghoebardaja, Yu, Ren and Vesely teach the computing device according to claim 9, Remaining of claim 15 is similar in scope to claim 7, and therefore rejected under the same rationale
Regarding claim 19, Raghoebardaja, Yu, Ren and Vesely teach the non-transitory computer readable storage medium according to claim 17, Remaining of claim 19 is similar in scope to claim 7, and therefore rejected under the same rationale.
5.	Claims 8, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raghoebardajal et al, U.S Patent Application Publication No. 2016/0366392 (“Raghoebardajal”) in view of Yu at al,  U.S Patent Application Publication No. 20160150950 (“Yu”) further in view of Ren at al, U.S Patent Application Publication No.  20160183779 (“Ren”) further in view of Vesely et al, U.S Patent Application Publication No. 20110187706 (“Vesely”) further in view of Sato, Tomokazu, Koshizawa Hiroyuki, and Naokazu Yokoya. "Omnidirectional free-viewpoint rendering using a deformable 3-d mesh model." (2009). (“Sato”) further in view of Bouazizi et al, U.S Patent Application Publication No. 20150022645 (“Bouazizi”) further in view of Ng et al, U.S Patent Application Publication No. 20090274354 (“Ng”) further in view of  Forutanpour et al, U.S Patent Application Publication No. 20170287107 (“Forutanpour”)
Regarding claim 8, Raghoebardaja, Yu, Ren ,Vesely ,Sato and Bouazizi teach the method according to claim 7, wherein the step of displaying the preset key information area comprises:
 obtaining texture coordinates of the preset key information area; respectively mapping the texture coordinates of the preset key information area to vertexes of the render mesh; and  replacing a material map of the render mesh with a texture of the preset key information area (see section 2.3 View-dependent texture mapping of Sato “After deforming the mesh model, an appropriate texture image for each patch is selected and mapped to the mesh model from the images of the original viewpoints. Here, for each triangle patch on the 3-D mesh model, the frame number f, that maximizes the following function f R , is selected as the texture frame for the patch ….The function f R is increased if the f -th frame is used multiple times for determining the depth of vertexes on the patch . The weight w for each viewpoint is also considered with this function. For each patch of the mesh model, the image frame that maximizes f R is selected and the image of the corresponding region in the selected image is then mapped to the patch as the texture”). In addition, the same motivation is used as the rejection for claim 7. R Raghoebardaja, Yu, Ren ,Vesely ,Sato and Bouazizi are understood to be silent on the remaining limitations of claim 8.
Ng teaches obtaining a video stream texture and texture coordinates of the preset key information area (¶0106 “For the DRR approach then the texture coordinate (u, v, s) corresponding to an image may be calculated for a spatial coordinate in the ROI (x, y, z) using the following equation…. where P is a parameterized transform that maps the spatial coordinate (x, y, z) in the ROI to the reconstructed plane in the object coordinates to the detector plane. For the BPF algorithm, the transform P contains the projective geometry matrix A described in the BPF algorithm. This is key to DRR on a GPU. ¶0107 After backprojection at step 908, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify generating multiple representations, the high field of view representation and the low field of view representation each comprise a region of interest of Raghoebardaja and displaying size of image depend to the viewing distance from the gazed image to the eye of  Yu and displaying the magnified image of an area of interest (graphical overlay) over the image the field of view including the area of interest of Ren and displaying virtual image in front of the display of Vesely and placing a 3D mesh in front of a virtual viewpoint as seen Sato and place a plane between screen and user of Bouazizi with determining texture coordinate of ROI as seen in Ng because this modification would reconstruct image (¶0105 of Ng). Raghoebardajal, Yu ,Sato ,  Bouazizi and Ng are understood to be silent on the remaining limitations of claim 8.
respectively mapping the texture coordinates of the area to four vertexes of the render mesh and  replacing a material map of the render mesh with a texture of the area (¶0090 “As an example, GPU 18 may overlay texture primitives onto the primitives of the 3D mesh model on a primitive-by-primitive basis. The texture primitives and the primitives of the 3D mesh model may be quadrilaterals, as a non-limiting example. CPU 16 may output instructions to GPU 18 that correspond the four texture coordinates vertices of a texture primitive to the four vertex coordinates of a primitive of the 3D mesh model. CPU 16 may also output instructions that cause GPU 18 to overlay (e.g., glue) the texture primitive onto the primitive of the 3D mesh model. CPU 16 and GPU 18 may repeat these operations on a primitive-by-primitive basis for all primitives in the 3D mesh.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify generating multiple representations, the high field of view representation and the low field of view representation each comprise a region of interest of Raghoebardaja and displaying size of image depend to the viewing distance from the gazed image to the eye of  Yu and displaying the magnified image of an area of interest (graphical overlay) over the image the field of view including the area of interest of Ren and displaying virtual image in front of the display of Vesely and placing a 3D mesh in front of a virtual viewpoint as seen Sato and place a plane between screen and user of Bouazizi and determining texture coordinate of ROI as seen in Ng with mapping four texture coordinates vertices of a texture primitive to the four vertex coordinates of a primitive on the primitive of the 3D 
Thus, the combination of Raghoebardaja, Yu, Ren ,Vesely ,Sato,  Bouazizi , Ng and Forutanpour teaches wherein the step of displaying the preset key information area comprises: obtaining a video stream texture and texture coordinates of the preset key information area; respectively mapping the texture coordinates of the preset key information area to four vertexes of the render mesh; and replacing a material map of the render mesh with a texture of the preset key information area.
Regarding claim 16, Raghoebardaja, Yu, Ren ,Vesely ,Sato and Bouazizi teach the computing device according to claim 15, Remaining of claim 16 is similar in scope to claim 8, and therefore rejected under the same rationale.
Regarding claim 20, Raghoebardaja, Yu, Ren ,Vesely ,Sato and Bouazizi teach the non-transitory computer readable storage medium according to claim 19, Remaining of claim 20 is similar in scope to claim 8, and therefore rejected under the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schneider et al, U.S Patent Application Publication No. 20170318235  System and method for presenting magnified images locked onto object of interest in operator environment. A camera disposed on head of operator captures images of scene, where camera moves in conjunction with head movements. A head tracker detects the operator LOS by detecting at least head orientation. A processor obtains designated . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH LE/Primary Examiner, Art Unit 2619